Citation Nr: 0202781	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  95-01 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
tinea pedis with infected nails and groin, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1957 and from October 1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted a compensable rating, 
to 10 percent, for the veteran's service-connected tinea 
pedis with infected nails and groin.  This case was 
previously before the Board in July 1997, and was remanded 
for additional development.

In a February 2001 statement the veteran appears to have 
raised a claim of service connection for flat feet.  This 
matter is not properly before the Board and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's service-connected tinea pedis with infected 
nails and groin is manifested by ulceration, extensive 
exfoliation, crusting, systemic manifestations, and is 
exceptionally repugnant.


CONCLUSION OF LAW

The criteria for a 50 percent rating for the veteran's 
service-connected tinea pedis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment records, dated March through November 1993, show 
the veteran was treated for complaints of pain, swelling, 
"broken out" ankles and toes, redness, and blisters of the 
feet and ankles.  Diagnoses included tinea pedis.

In a March 1994 letter, the veteran's private physician, Dan 
H. Meirson, M.D., said that he began treating the veteran in 
October 1993 and that at that time the veteran was suffering 
from severe tinea pedis, tinea cruris, and onychomycosis.  He 
said that this was a severe fungal infection of the feet and 
the groin.  He added that the veteran was also suffering from 
stasis dermatitis. 

Photographs of the veteran's feet and legs were submitted to 
the RO in December 1994.

VA treatment records dated in 1994 show that the veteran was 
treated for symptoms that included extensive leg eruptions, 
an ulcer of the left leg and edema.  His diagnoses included 
stasis and cellulitis of the left leg.  These records also 
show that the veteran was hospitalized in April 1994 due to 
increasing erythema and pain over the left lower leg.  He was 
diagnosed as having cellulitis of the left leg.

In May 1996, the veteran was admitted to a VA medical 
facility with complaints of left leg swelling and pain.  He 
was given a diagnosis of cellulitis of the left leg.

In January 1997, the veteran underwent a VA examination.  
Physical examination revealed no acute interdigital fungoid 
type of skin lesions, toenails were discolored and uplifted 
by subungual debris (the after effect of recurrent chronic 
tinea ungual episodes), enormously swollen lower extremities 
with pitting edema, and a small unhealed lesion on the 
anterior tibia of the left leg.  The knee to the ankle 
exhibited fine scaling and brownish desquamation over the 
entire anterior surface.  Examination of the abdomen and 
groin area showed evidence of a low-grade monilial infection 
beneath the penicillus of the abdomen and along the scrotum 
on the upper inner thighs.  Diagnosis included recurrent 
tinea pedis, marked lymphedema, lower legs bilaterally, with 
stasis dermatitis, and monilial intertriginous dermatitis, 
abdomen and groin.

VA treatment records, dated from 1997 through January 2000, 
show the veteran was treated for, among other things, chronic 
fungal infection of the feet and groin including 
discoloration, water-filled blisters, exudation, ulcers, 
trophic eczematous skin, dryness, pain, thickened and 
discolored nails with the hallux nails almost completely free 
from the nail bed, and bilateral interdigital skin sloughing.

In February 2000, the veteran underwent a VA examination.  
Physical examination revealed that on the left leg the skin 
was thick and discolored with no open lesions.  The right leg 
skin was thick and brown with a superficial ulcer and a 
slightly yellow exudate.  On the entire lower abdomen, under 
the pannulus and bilateral inguinal, the skin was discolored, 
brownish and reddish in the center, and macerated slightly.  
The axillae were mildly discolored with no exudate.  
Diagnosis included "tinea pedis/onychomycosis."  In 
conclusion, the examiner reported:

The intertrigo in the lower abdomen, 
inguinal and axillae are usually fungal 
infections.  The leg discolorations are 
due to chronic venous insufficiency, 
stasis ulcer and recurrent/chronic 
infection which can either be bacterial 
or fungal, most likely secondary to his 
tinea pedis.  The veteran has used 
antifungal creams and oral antibiotics 
which may explain the negative culture 
results.

In May 2000, the veteran underwent another VA examination.  
Photographs of the veteran's lower extremities and groin area 
were taken and are of record.  The examiner noted that since 
conducting the February 2000 examination, the ulcer on the 
veteran's right leg had healed except for an erythema on the 
anterior distal third which weeped serous fluid and became 
crusty.  He said that the veteran's main complaint was 
pruritus.  Physical examination revealed hyperpigmentation, 
hypertrophied skin, chronic lymphedema, and toenails that 
were yellow and crumbly.  The webs were macerated and the 
plantars were hyperkeratotic and scaly.  The skin in the 
inguinal area was moist, hyperpigmented with central mild 
erythema.  There was no fissure.

In June 2000, the VA examiner provided an addendum to the May 
2000 examination report.  The examiner opined that the 
veteran's tinea pedis did not cause the cellulitis and noted 
that the veteran did not have any scars on the legs, but 
exhibited hypertrophy and hyperpigmentation of the skin.  He 
said that the skin discoloration was from the chronic venous 
insufficiency and recurrent cellulitis.

In February 2001 a private podiatrist, Richard Bakst, D.P.M., 
submitted a statement that contains a diagnosis of chronic 
pruritic interdigital tinea infection with maceration and 
fissuring, and chronic onychomycosis.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have been satisfied.  In this 
regard, the Board notes that by virtue of the February 2001 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the information and evidence necessary to 
substantiate the claim.  Furthermore, the veteran was given 
VA examinations in conjunction with this appeal and attempts 
have been made to obtain all pertinent records. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski , 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran is currently assigned a 10 percent rating for 
tinea pedis, which is rated as eczema under Diagnostic Code 
7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under 
Diagnostic Code 7806, a 10 percent rating requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.

The symptomatology of the veteran's service-connected tinea 
pedis with infected nails and groin is complicated by the 
veteran's nonservice-connected disabilities that include left 
leg stasis, left leg cellulitis, chronic venous insufficiency 
and marked lymphedema.  Recognizing this complication, the RO 
requested an addendum opinion from the VA examiner who 
conducted the February and May 2000 examinations.  Despite 
the examiner's attempt to separate the veteran's service-
connected tinea pedis with infected nails and groin from his 
other diagnoses affecting the lower extremities, he did not 
differentiate between the symptoms resulting from these 
disabilities.  Thus, in view of the lack of medical evidence 
in this case (despite the RO's attempt), to differentiate 
between the effects of the veteran's service-connected tinea 
pedis with infected nails and groin and his nonservice-
connected disabilities involving the lower extremities, all 
reasonable doubt with respect to his skin symptomatology will 
be resolved in his favor.  Accordingly, such symptomatology 
will be attributed to the veteran's service-connected tinea 
pedis with infected nails and groin.  38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181 (1998).  

After reviewing the veteran's claims file, the Board 
concludes that the veteran is entitled to an increased rating 
of 50 percent.  The veteran has been diagnosed as having 
chronic severe tinea pedis, tinea cruris, and onychomycosis.  
Similarly, the veteran's service-connected disability is 
"systemic" as it has affected the areas of his feet, legs, 
groin, abdomen, and axillae.  VA treatment records, as well 
as the February 2000 examination report, show that the 
veteran exhibited ulcers in his lower extremities.  Likewise, 
VA treatment records, together with the January 1997 and May 
2000 VA examination reports, show that the veteran had 
scaling, brownish desquamation, dryness, and bilateral 
interdigital skin sloughing.  Furthermore, the May 2000 
examination report notes that the veteran had complaints of 
pruritus.  In addition, the February and May 2000 VA 
examination reports, in addition to VA treatment records, 
show the veteran exhibited exudation to specifically include 
weeping serous fluid which became crusty.  Furthermore, the 
February 2000 VA examiner stated that the veteran's "leg 
discolorations were due to chronic venous insufficiency, 
stasis ulcer and recurrent/chronic infection which can either 
be bacterial or fungal, most likely secondary to his tinea 
pedis."  

Moreover, although the criteria under 7813 is laid out in 
disjunctive terms, i.e., requiring ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, the Board finds 
that the veteran meets more than the necessary criterion 
under Code 7813.  In other words, in addition to showing 
ulceration, extensive exfoliation, crusting and systemic 
manifestations, the evidence also shows that the veteran's 
skin disability is "exceptionally repugnant."  This is 
based on a review of the most recent photographs taken during 
the May 2000 VA examination, in conjunction with the 
examiner's objective findings.  While the Court held in 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), that the 
resolution of issues involving medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, requires professional evidence, the Court further 
stated that lay testimony is competent when it regards 
features or symptoms of injuries or illness.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Even though the holding in 
Falzone was in the context of the now abolished well-grounded 
concept, the Board feels that as a lay entity, an opinion as 
to the repugnancy of the veteran's visual manifestations, as 
shown by the photographs, is permissible  

Finally, the Board notes that a 50 percent disabling 
evaluation is the maximum allowable rating under the 
criteria.  The Code of Federal Regulations, at 38 C.F.R. § 
3.321(b)(i) (2001), provides that, in "exceptional case[s], 
where the schedular evaluations are found to be inadequate, . 
. . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(i) 
(2001).  

In this case, the evidence does not indicate that the 
veteran's service-connected tinea pedis with infected nails 
and groin presents a disability picture that is so 
exceptional or unusual as to render impracticable the 
application of the regular schedular standards.  In other 
words, there is no evidence suggesting that this disability 
causes factors such as marked interference with employment 
beyond that which is already contemplated in his current 50 
percent schedular rating, or frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2001).  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R.  § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a 50 percent rating for tinea pedis with 
infected nails and groin is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	Anne M. Shawkey
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

